Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered October 8, 2014. The order, among other things, denied the cross motion of defendant/third-*1713party plaintiff Modern Disposal Service, Inc. and third-party plaintiff Modern Landfill, Inc. for summary judgment seeking to pierce the corporate veil.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 4, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.P., Peradotto, Carni, Lindley and Whalen, JJ.